Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
December 24, 2008 between Kforce Inc., a Florida corporation (the “Employer” or
the “Company”), and Joe Liberatore (the “Executive”).

BACKGROUND

The Executive and the Employer are parties to that certain Employment Agreement
dated effective December 31, 2006 (the “Employment Agreement”). The Employment
Agreement has been continually operated in compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules,
regulations, and transitional guidance promulgated thereunder and with respect
thereto (collectively, “Section 409A”). In order to ensure that the Employment
Agreement complies in form with Section 409A, the Executive and the Employer
wish to amend the Employment Agreement in the manner herein provided.

Accordingly, in consideration of the foregoing, and of the respective agreements
of the parties herein, the Employer and the Executive agree as follows:

TERMS

1. The following sentence is added to the Employment Agreement as the last
sentence in Section 5(c):

“Any such reimbursement for additional tax liabilities shall be paid no later
than the end of the calendar year following the calendar year in which the
Executive or Executive’s Beneficiaries remit the related taxes.”

2. Section 5(e) of the Employment Agreement is amended in its entirety to read
as follows:

“(e) Definition of Disability. As used in this Agreement, the term “Disability”
means the Executive meets one of the following requirements:

(i) The Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months; or

(ii) The Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.”

3. Section 5(g) of the Employment Agreement is deleted.



--------------------------------------------------------------------------------

4. Section 7(a) of the Employment Agreement is amended by the deletion of the
clause “or such later date as the Executive or such Beneficiaries may request in
writing.”

5. The last sentence in Section 9(a) of the Employment Agreement is amended in
its entirety to read as follows:

“The Executive’s termination of employment will not constitute a termination for
Good Reason unless the Executive first provides written notice to the Employer
of the existence of the Good Reason within ninety days following the effective
date of the occurrence of the Good Reason, and the Good Reason remains
uncorrected by the Employer for more than thirty days following such written
notice of the Good Reason from the Executive to the Employer, and the effective
date of the Executive’s termination of employment is within one year following
the effective date of the occurrence of the Good Reason.”

6. The following sentence is added to the Employment Agreement as the last
sentence in Section 9(c)(ii):

“ The severance pay amount shall be paid to the Executive not later than thirty
days after Executive’s Date of Termination.”

7. Section 10(d)(ii) of the Employment Agreement is amended by the deletion of
the parenthetical clause “(or such later date as the Executive may elect).”

8. A new Section 29 is added to the Employment Agreement, to read as follows:

“ 29. SECTION 409A.

With respect to the payments provided by this Agreement upon termination of the
Executive’s employment (the “Cash Severance Amount”), in the event the aggregate
portion of the Cash Severance Amount payable during the first six months
following the date of termination of the Executive’s employment would exceed an
amount (the “Minimum Amount”) equal to two times the lesser of (i) the
Executive’s annualized compensation as in effect for the calendar year
immediately preceding the calendar year during which the Executive’s termination
of employment occurs, or (ii) the maximum amount that may be taken into account
under a qualified retirement plan pursuant to Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”) for the calendar year during which
the Executive’s termination of employment occurs, then, to the extent necessary
to avoid the imposition of additional income taxes or penalties or interest on
the Executive under Section 409A of the Code, (x) the Employer shall pay during
the first six months following the date of termination of the Executive’s
employment, at the time(s) and in the form(s) provided by the applicable
sections of this Agreement, a portion of the Cash Severance Amount equal to the
Minimum Amount, and (y) the Employer shall accumulate the portion of the Cash
Severance Amount that exceeds the Minimum Amount and that the Executive would
otherwise be entitled to receive during the first six months following the date
of termination of the Executive’s employment and shall pay such accumulated
amount to the Executive in a lump sum on the first day of the seventh month
following the date of termination of the Executive’s employment, and (z) the
Employer shall pay the remainder of the Cash Severance Amount, if any, on and
after the first day of the seventh month following the date of termination of
the Executive’s employment at the time(s) and in the form(s) provided by the
applicable section(s) of this Agreement.”

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first written above. This Amendment may be executed in
counterparts, which taken together shall have the same force and effect as a
single original fully executed agreement. Signatures transmitted by facsimile,
scan, or other electronic means shall have the same validity, force and effect
as original signatures.

 

KFORCE INC. By:  

/s/ DAVID L. DUNKEL

  David L. Dunkel,   Chief Executive Officer  

/s/ JOSEPH J. LIBERATORE

 

Joseph J. Liberatore,

Executive Vice President, Chief Financial Officer